Citation Nr: 0313812	
Decision Date: 06/25/03    Archive Date: 06/30/03

DOCKET NO.  99-07 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from December 1971 to 
December 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in Philadelphia, Pennsylvania, that 
denied service connection for schizophrenia.  The veteran 
perfected a timely appeal of this determination to the Board.

When this matter was initially before the Board in May 2002, 
the Board determined further development was necessary.  In 
August 2002 the Board notified the veteran that it was 
undertaking additional development of this claim, and in 
September 2002, the veteran was afforded a VA psychiatric 
examination; the report of that examination has been 
associated with the claims folder.  

The September 2002 examination was conducted pursuant to the 
authority granted to the Board by 38 C.F.R. § 19.9(a)(2) 
(2002).  In Disabled American Veterans v. Secretary of 
Veterans Affairs, No. 02-7304 (Fed. Cir. May 1, 2003), 
however, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated 38 C.F.R.§ 19.9(a)(2) 
(2002).  Because the newly received evidence is favorable to 
the veteran and in light of the following decision in which 
the Board grants service connection for schizophrenia, the 
Board will proceed with its decision without remanding the 
case to the RO because the veteran is not prejudiced.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In this regard, 
the Board notes that regulations provide that where, as here, 
the Board grants the benefit to the veteran, no notice is 
required.  See 38 C.F.R. § 20.903(b) (2002).


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2.  Schizophrenia had its onset during service.


CONCLUSION OF LAW

Schizophrenia was incurred in service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West Supp. 
2001)) redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Board finds that all 
relevant evidence has been obtained with regard to the 
veteran's claim of service connection for schizophrenia, and 
that the requirements of the VCAA have in effect been 
satisfied.

The veteran has been provided with VA psychiatric 
examinations in February 1998 and September 2002 to determine 
the nature and extent of his psychiatric disability and to 
obtain an opinion as to the etiology of the disability.  See 
Charles v. Principi, 16 Vet. App. 370 (2002).  In addition, 
VA has obtained the veteran's voluminous SSA records, as well 
as the records of his VA and private treatment for 
schizophrenia.  Further, he and his representative have been 
provided with a statement of the case and supplemental 
statements of the case that discuss the pertinent evidence, 
and the laws and regulations related to the claim, and 
essentially notify them of the evidence needed by the veteran 
to prevail on the claim.  By way of the aforementioned 
documents, as well as in the Board's August 2002 letter, VA 
notified the veteran of the evidence needed to substantiate 
his claim and offered to assist him in obtaining any relevant 
evidence.  These communications gave notice of what evidence 
the appellant needed to submit and what evidence VA would try 
to obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  There is no identified evidence that has not been 
accounted for and the veteran's representative has been given 
the opportunity to submit written argument.  

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim.  Further, in light of the 
following decision in which the Board grants service 
connection for schizophrenia, there is no prejudice to him by 
appellate consideration of the claim at this time without 
further development of this case to provide additional 
assistance to the veteran in the development of his claim as 
required by the VCAA or to give the attorney another 
opportunity to present additional evidence and/or argument.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Hence, no further notice 
or assistance to the veteran is required to fulfill VA's duty 
to assist him in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000); ), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

Background and Analysis

In numerous statements, the veteran asserts that service 
connection is warranted for schizophrenia because he 
initially had the onset of symptoms of this disease during 
service.  In this regard, the veteran explains that in 
January 1974 he became "unfocused" and although he 
requested MAST to the CO (commanding officer) of the MAG-11 
because he felt he was unfit for duty, he was "unable to 
describe the symptoms or exactly how he felt."  The veteran 
also reports having delusions and hallucinations while in 
service.  In addition, he cites to two private opinions 
linking the onset of this disability to his period of active 
duty.

As a preliminary matter, the Board notes that it has reviewed 
the voluminous medical and lay evidence of record.  Because 
it is clear that the veteran suffers from schizophrenia, the 
Board will focus on the evidence that relates to whether his 
schizophrenia was incurred in or aggravated by disease or 
injury that took place during the veteran's military service, 
or had its onset within his first post-service year.  See 
Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

As the veteran acknowledges, his service medical records are 
negative for complaints or treatment of psychiatric 
disability.  The post-service records, both VA and private, 
and both outpatient and inpatient, reflect that he has been 
diagnosed by both private as well as VA examiners on numerous 
occasions since 1981 as having schizophrenia.  

In support of this claim, the veteran submitted October 1999 
reports prepared by F.A. Ventura, Jr., his treating 
psychiatrist, as well as from Dr. Timothy R. Gregory of 
Gregory Family Services (GFS), a social worker.  

In his October 1999 report, Dr. Ventura indicated that he had 
treated the veteran since May 1995 for chronic schizophrenia 
and alcohol dependence.  The psychiatrist stated that the 
veteran reported experiencing irrational, confused, 
disorganized thinking and heard voices while serving in the 
military, and opined that the veteran's schizophrenia had its 
onset during his period of active duty.  In support Dr. 
Ventura noted that schizophrenia typically had its onset 
during an individual's late teens to early 30s.

In his October 1999 report, Dr. Gregory indicated that he had 
treated the veteran since June 1999 and also opined that the 
veteran's schizophrenia had its onset during his period of 
active duty.  In support, Dr. Gregory noted that the veteran 
reported hearing voices during service and had difficulty 
following orders.  In addition, he stated that the veteran's 
symptoms might be related to the death of his brother, who 
died while serving in combat in Vietnam in 1972.

The veteran also submitted the September 1999 lay statement 
drafted by his mother, in which she reported that the veteran 
was psychiatrically normal prior to service but that she 
observed that he exhibited psychiatric symptomatology 
following his discharge from active duty.  Further, in an 
undated lay statement dated in November 1999, the veteran's 
former girlfriend reported that the veteran's brother was 
listed as missing in action in Vietnam.

In light of the two private October 1999 opinions, in May 
2002, the Board determined that further development was 
required before his claim could be considered, and requested 
that the veteran's claims folder be sent to a VA examiner, 
who was directed to review it and offer an opinion as to 
whether it is as least as likely as not that any psychiatric 
disorder(s) diagnosed is attributable to the veteran's 
military service or became manifest within one year of his 
discharge from active duty.  In doing so, the Board 
instructed the examiner to consider all the diagnoses and 
impressions of record, and particularly the opinions of Drs. 
Ventura and Gregory set forth in their October 1999 reports.

In compliance with the Board's development instructions, in 
September 2002 he was afforded a formal VA psychiatric 
examination.  Following his interview of the veteran and 
review of his records, the examiner opined that although the 
veteran did not receive psychiatric treatment during service, 
he likely had psychiatric symptoms during that time and that 
it was likely that his schizophrenia "first started to 
become symptomatic" during service.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In addition, for 
certain chronic diseases, such as a psychosis, including 
schizophrenia, a presumption of service connection arises if 
the disease is manifested to a degree of 10 percent within a 
prescribed period following discharge from service; the 
presumptive period for a psychosis is one year.  In 
determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In light of the September 2002 VA examiner's opinion, as well 
as the assessments of Drs. Ventura and Gregory in their 
October 1999 reports, and in the absence of any contradictory 
medical opinion, the Board finds that the evidence supports 
the veteran's claim of entitlement to service connection for 
schizophrenia.  


ORDER

Service connection for schizophrenia is granted.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

